

114 HR 5736 IH: Taxpayer Identity Protection and Alert Act of 2016
U.S. House of Representatives
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5736IN THE HOUSE OF REPRESENTATIVESJuly 12, 2016Mr. Curbelo of Florida (for himself and Ms. Graham) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo direct the Commissioner of Internal Revenue to conduct a study on the feasibility of notifying a
			 taxpayer that a tax return has been filed in the taxpayer’s name.
	
 1.Short titleThis Act may be cited as the Taxpayer Identity Protection and Alert Act of 2016. 2.Report on notification of taxpayers when returns are filed Not later than the date that is 180 days after the date of the enactment of this Act, the Commissioner of Internal Revenue shall submit a written report to Congress containing—
 (1)an assessment of the feasibility of notifying each taxpayer when a return of tax (including any claim for credit or refund) of such taxpayer is filed, including the feasibility of transmitting such notification using the contact information for such taxpayer on record with the Secretary in addition to any contact information provided in the return, and
 (2)recommendations with respect to any infrastructure or other changes that would facilitate the process of such notification.
			